Opinion issued May 28, 2015.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00211-CV
                           ———————————
                  OMONIEFE MARY BAZUNU, Appellant
                                        V.
           MONEYGRAM PAYMENT SYSTEMS, INC., Appellee


                   On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-46325


                         MEMORANDUM OPINION

      Appellant, Omoniefe Mary Bazunu, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 13-9127 (Tex. Aug. 16, 2013), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellant did not

adequately respond. See TEX. R. APP. P. 5; 42.3(b).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Brown.




                                        2